EXHIBIT 10.3
 
 
 


LIMITED LIABILITY COMPANY OPERATING AGREEMENT


OF


LORRAINE PROPERTIES, LLC
A NEVADA LIMITED LIABILITY COMPANY


Dated as of October 3, 2006


 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
ARTICLE I. DEFINITIONS AND INTERPRETATION
1.1 CERTAIN DEFINITIONS.
1.2 OTHER DEFINED TERMS.
1.3 INTERPRETATION.
 
ARTICLE II. INTRODUCTORY MATTERS
2.1 FORMATION OF LLC.
2.2 NAME; PRINCIPAL OFFICE; AGENT.
2.3 PERIOD OF DURATION.
2.4 BUSINESS AND PURPOSE OF THE LLC.
2.5 TITLE TO ALL PROPERTIES.
 
ARTICLE III. MEMBERS AND CAPITAL CONTRIBUTIONS
3.1 MEMBERS; NO PERSONAL LIABILITY.
3.2 INITIAL CAPITAL CONTRIBUTIONS.
3.3 ADDITIONAL CONTRIBUTIONS.
3.4 RIGHTS WITH RESPECT TO CAPITAL.
3.5 GENERAL RULES FOR ADJUSTMENT OF CAPITAL ACCOUNTS.
3.6 SPECIAL RULES WITH RESPECT TO CAPITAL ACCOUNTS.
3.7 TRANSFEREE'S CAPITAL ACCOUNT.
 
ARTICLE IV. ALLOCATION OF PROFITS AND LOSSES
4.1 ALLOCATION OF NET PROFITS AND NET LOSSES.
4.2 RESIDUAL ALLOCATIONS.
4.3 QUALIFIED INCOME OFFSET.
4.4 MINIMUM GAIN CHARGEBACK.
4.5 MEMBER NONRECOURSE DEBT MINIMUM GAIN CHARGEBACK.
4.6 MEMBER NONRECOURSE DEDUCTIONS.
4.7 SPECIAL ALLOCATIONS.
4.8 FEES TO MEMBERS OR AFFILIATES.
4.9 SECTION 704(c) ALLOCATION.
 
ARTICLE V. DISTRIBUTIONS
5.1 AVAILABLE CASH FLOW.
5.2 LIQUIDATING DISTRIBUTIONS.
 
ARTICLE VI. RIGHTS, DUTIES, OBLIGATIONS AND COMPENSATION OF MANAGER AND OFFICERS
6.1 MANAGER.
6.2 LIMITATIONS ON RIGHTS AND POWERS.
6.3 COMPENSATION OF MANAGER.

 
 

--------------------------------------------------------------------------------

 

ARTICLE VII. MEMBERS; MEMBERS' MEETINGS
7.1 PLACE OF MEETINGS; MANAGER TO PRESIDE.
7.2 ANNUAL MEETINGS OF MEMBERS.
7.3 SPECIAL MEETINGS.
7.4 NOTICE OF MEETINGS.
7.5 VALIDATION OF MEMBERS' MEETINGS.
7.6 ACTIONS WITHOUT A MEETING.
7.7 REQUIRED VOTE.
7.8 QUORUM AND EFFECT OF VOTE.
7.9 COMPENSATION OF MEMBERS.
 
ARTICLE VIII. RESTRICTIONS ON TRANSFER OF LLC INTERESTS; ADMISSION OF NEW
MEMBERS
8.1 TRANSFER OR ASSIGNMENT OF INTERESTS.
8.2. RIGHT OF FIRST REFUSAL UPON SALE.
8.3 BUYOUT OPTION.
8.4 VOID TRANSFERS.
8.5 SUBSTITUTION OF MEMBERS.
8.6 ADMISSION OF NEW MEMBERS.
8.7 SUBSEQUENT TRANSFERS SUBJECT TO TERMS OF AGREEMENT.
8.8 PURCHASE TERMS VARIED BY AGREEMENT.
8.9 SPOUSAL CONSENT.
 
ARTICLE IX. TERMINATION AND DISSOLUTION
9.1 DISSOLUTION.
9.2 DISASSOCIATION EVENT.
9.3 STATEMENT OF INTENT TO DISSOLVE.
9.4 CONDUCT OF BUSINESS.
9.5 DISTRIBUTION OF NET PROCEEDS.
 
ARTICLE X. BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS
10.1 MAINTENANCE OF BOOKS AND RECORDS.
10.2 ANNUAL ACCOUNTING.
10.3 INSPECTION AND AUDIT RIGHTS.
10.4 BANK ACCOUNTS; FISCAL YEAR AND ACCOUNTING METHOD.
10.5 TAX MATTERS.
10.6 INCOME TAX ELECTIONS.
 
ARTICLE XI. INDEMNIFICATION OF THE MEMBERS, MANAGER, AND THEIR AFFILIATES
11.1 INDEMNIFICATION OF THE MEMBERS AND THEIR PRINCIPALS.
11.2 EXPENSES.
11.3 INDEMNIFICATION RIGHTS NON-EXCLUSIVE.
11.4 ERRORS AND OMISSIONS INSURANCE.
11.5 ASSETS OF THE LLC.

 
 

--------------------------------------------------------------------------------

 

ARTICLE XII. ISSUANCE OF LLC CERTIFICATES
12.1 ISSUANCE OF LLC CERTIFICATES.
12.2 TRANSFER OF LLC INTERESTS.
12.3 LOST, STOLEN OR DESTROYED CERTIFICATES.
 
ARTICLE XIII. AMENDMENTS
13.1 AMENDMENT, ETC. OF OPERATING AGREEMENT.
13.2 AMENDMENT OF ARTICLES OF ORGANIZATION.
 
ARTICLE XIV. REPRESENTATIONS AND ACKNOWLEDGMENTS
14.1 INVESTMENT REPRESENTATIONS.
14.2 NO REPRESENTATIONS BY LLC.
 
ARTICLE XV. MISCELLANEOUS PROVISIONS
15.1 COUNTERPARTS.
15.2 SURVIVAL OF RIGHTS.
15.3 SEVERABILITY.
15.4 NOTIFICATION OR NOTICES.
15.5 GOVERNING LAW.
15.6 FURTHER ACTIONS.
15.7 ARBITRATION OF DISPUTES.
15.8 THIRD PARTY BENEFICIARIES.
15.9 PARTITION.
15.10 ENTIRE AGREEMENT.
15.11 WAIVER.
15.12 ATTORNEYS' FEES.
15.13 CONFIDENTIALITY.


EXHIBIT A Initial Member Names and Addresses; Initial Capital Contributions and
Percentage Interests
 
EXHIBIT B Form of Certificate for LLC Interest
 


 







 
 

--------------------------------------------------------------------------------

 



LORRAINE PROPERTIES, LLC
 
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 
This Limited Liability Company Operating Agreement (this “Agreement”) is made
and entered into effective as of October 3, 2006 by and among the Persons
executing this Agreement on the signature pages hereof, with reference to the
recitals set forth below.
 
R E C I T A L S
 
WHEREAS, the Member(s) have caused LORRAINE PROPERTIES, LLC (the “LLC”) to be
formed pursuant to the provisions of the Nevada Revised Statutes as set forth in
Title 7, Chapter 86 (the “Statute”); and
 
WHEREAS, the Member(s) do hereby adopt this Agreement as the operating agreement
of the LLC.
 
NOW, THEREFORE, in consideration of the covenants and the promises made herein,
the parties hereto hereby agree as follows.
 
 
ARTICLE I.
 
 
DEFINITIONS AND INTERPRETATION
 
1.1 CERTAIN DEFINITIONS.
 
 In this Agreement, the following terms have the meanings specified or referred
to in this Section 1.1, which shall be equally applicable to both the singular
and plural forms.
 
1.1.1 “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member's Capital Account as of the end of the
relevant fiscal year of the LLC, after giving effect to the following
adjustments:
 
(i) increase such Capital Account by any amounts which such Member is obligated
to contribute to the LLC (pursuant to the terms of this Agreement or otherwise)
or is deemed to be obligated to contribute to the LLC pursuant to Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
 
(ii) reduce such Capital Account by the amount of the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
1.1.2 “Affiliate” means, when used with reference to a specified Person, (i) the
Principal of the Person, (ii) any Person directly or indirectly controlling,
controlled by or under common control with such Person, (iii) any Person owning
or controlling 10% or more of the outstanding voting interests of such Person
and (iv) any relative or spouse of such Person.
 
1.1.3 “Agreement” means this Limited Liability Company Operating Agreement, as
originally executed and as amended from time to time.
 

 
 

--------------------------------------------------------------------------------

 

1.1.4 “Articles of Organization” means the articles of organization filed with
the Nevada Secretary of State for the purpose of forming the LLC.
 
1.1.5 “Available Cash Flow” means, with respect to any fiscal year of the LLC or
other period, the sum of all cash receipts of the LLC from any and all sources,
less all cash disbursements (including loan repayments, capital improvements and
replacements) and a reasonable allowance for Reserves, contingencies and
anticipated obligations, as determined by the Manager.
 
1.1.6 “Capital Contribution” means any money, property or services rendered, or
a promissory note or other binding obligation to contribute money, property or
services, that a Member contributes to the LLC as capital in such Member’s
capacity as a Member and pursuant to an agreement among the Members, including
an agreement as to the value of such contribution.
 
1.1.7 “Code” means the Internal Revenue Code of 1986, as amended.
 
1.1.8 “Depreciation” means, for each fiscal year of the LLC or other period, an
amount equal to the depreciation, amortization or other cost recovery reduction
allowable with respect to an asset for such fiscal year or other period.
 
1.1.9 “Disassociation Event” means the death, retirement, resignation,
expulsion, bankruptcy or dissolution of a Member, or any other event that
terminates the continued membership in the LLC of a Member.
 
1.1.10 “Economic Interest” means a Person's right to share in the Net Profits,
Net Losses or similar items of, and to receive distributions from, the LLC, but
does not include any other rights of a Member including the right to vote or to
participate in the management of the LLC or, except as provided in Section 10.3,
any right to information concerning the business and affairs of the LLC.
 
1.1.11 “LLC Interest” or “Interest” means an ownership interest in the LLC,
which includes the Economic Interest, the right to vote or participate in the
management of the LLC and the right to information concerning the business and
affairs of the LLC, as provided in this Agreement and under the Statute. The
Interests of the Members, and any portion thereof, constitute the personal
property of the holders thereof.
 
1.1.12 “LLC Minimum Gain” means the amount determined by computing with respect
to each nonrecourse liability of the LLC, the amount of gain (of whatever
character), if any, that would be realized by the LLC if it disposed (in a
taxable transaction) of the Property subject to such liability in full
satisfaction thereof, and by then aggregating the amounts so computed as set
forth in Regulations Section 1.704-2(d).
 
1.1.13 “Majority in Interest of the Members” means with respect to any date of
determination more than 50% of the interests of the Members in the current
profits and capital of the LLC.
 

 
 

--------------------------------------------------------------------------------

 

1.1.14 “Manager” means each Person designated or elected to manage the LLC
pursuant to Section 6.1 of this Agreement.
 
1.1.15 “Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
 
1.1.16 “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the LLC Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a nonrecourse liability of the LLC,
determined in accordance with Regulations Sections 1.704-2(i)(2) and (3).
 
1.1.17 “Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2). The amount of Member Nonrecourse Deductions with respect
to a Member Nonrecourse Debt for a fiscal year of the LLC equals the excess (if
any) of the net increase (if any) in the amount of Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt during that fiscal
year over the aggregate amount of any distributions during that fiscal year to
the Member that bears (or is deemed to bear) the economic loss for such Member
Nonrecourse Debt to the extent such distributions are from the proceeds of such
Member Nonrecourse Debt and are allocable to an increase in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(2).
 
1.1.18 “Member” means a Person who is a signatory to this Agreement, as the same
may be amended from time to time, and who has not resigned, withdrawn or been
expelled as a Member or, if other than an individual, been dissolved.
 
1.1.19 “Net Profits” and “Net Losses” mean, for each fiscal year of the LLC or
other period, an amount equal to the LLC’s taxable income or loss for such
fiscal year or period, determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
 
(i) Any income of the LLC that is exempt from Federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses shall be
added to such taxable income or loss;
 
(ii) Any expenditures of the LLC described in Code Section 705(b)(2)(B) or
treated as Code Section 705(b)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Net Profits or Net Losses shall be subtracted from such taxable income or loss;
 
(iii) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for Federal income tax purposes shall be
computed by reference to the fair market value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
fair market value;
 

 
 

--------------------------------------------------------------------------------

 

(iv) In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period, computed
in accordance with the Section 1.1.8 hereof, and
 
(v) Notwithstanding any other provision of this subsection, any items of income,
gain, loss or deduction which are specifically allocated shall not be taken into
account in computing Net Profits or Net Losses.
 
1.1.20 “Percentage Interests” of the Members shall be as set forth on Exhibit A
hereto, as the same may be amended from time to time in accordance with this
Agreement or supplemented by a register of Interests or any other books and
records maintained in conformity with this Agreement by the LLC or its transfer
agent or registrar for the purpose of recording the interests of the LLC’s
Interest holders.
 
1.1.21 “Person” means any individual, partnership, limited partnership,
corporation, trust, estate, association, limited liability company or other
entity, whether domestic or foreign.
 
1.1.22 “Principal” means the individual who is in ultimate control of a Member.
 
1.1.23 “Property” means all assets of the LLC, both tangible and intangible, or
any portion thereof.
 
1.1.24 “Regulations” means the Federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time. 
 
1.1.25 “Reserves” means funds set aside from Capital Contributions or gross cash
revenues as reserves. Such Reserves shall be maintained in amounts reasonably
deemed sufficient by the Manager for working capital and the payment of taxes,
insurance, debt service, repairs, replacements, renewals or other costs or
expenses incident to the business of the LLC.
 
1.2 OTHER DEFINED TERMS. 
 
The following terms have the meanings defined for such terms in the Sections set
forth below:
 
Term Section


Arbitrator 15.7
Buyout Event 8.3.1
Buyout Notice 8.3.1
Buyout Option 8.3.1
Capital Account 3.4.3
Departing Member 8.3.1
Fair Market Value 8.3.2
Indemnitee 11.1

 
 

--------------------------------------------------------------------------------

 

LLC Recitals
LLC Certificate 12.1
Period of Duration 2.5
Permitted Transfer 8.1
Remaining Member 8.3.1
Sale Notice 8.2.1
Statute Recitals
Transfer 8.1
Vote 7.7
 
1.3 INTERPRETATION. 
 
 As used in this Agreement, the word “including” means without limitation, the
word “or” is not exclusive and the words “herein,” “hereof,” “hereto” and
hereunder refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (i) to Articles, Sections and Exhibits mean the
Articles and Sections of and the Exhibits attached to this Agreement, (ii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement and (iii) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto. The Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein. Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect meaning or interpretation of this Agreement. The language
herein shall be in all cases construed simply according to its fair meaning and
not strictly for or against any of the Members.
 
 
ARTICLE II.
 
 
INTRODUCTORY MATTERS
 
2.1 FORMATION OF LLC.
 
 The parties have formed the LLC pursuant to the provisions of the Statute by
filing the Articles of Organization with the Nevada Secretary of State. The
rights and liabilities of the Members shall be determined pursuant to the
Statute and this Agreement. To the extent that the rights or obligations of any
Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Statute, control.
 
2.2 NAME; PRINCIPAL OFFICE; AGENT.
 
 The name of the LLC is “LORRAINE PROPERTIES, LLC.” The LLC shall maintain its
principal place of business at 1061 ½ N. Spaulding Avenue, Los Angeles,
California 90046, or at any other location mutually agreed upon by the Members.
The name of the LLC's agent for service of process is Karis Corporation.
 
2.3 PERIOD OF DURATION. 
 

 
 

--------------------------------------------------------------------------------

 

 The period of duration of the LLC (the “Period of Duration”) shall be through
2075, unless the LLC is sooner terminated or dissolved in accordance with the
provisions of this Agreement.
 
2.4 BUSINESS AND PURPOSE OF THE LLC.
 
 The purpose of the LLC is to engage in any lawful activities for which a
limited liability company may be organized under the Statute, provided that the
LLC shall not conduct any banking, insurance or trust company business.
Specifically, the LLC has been formed to undertake real estate development.
 
2.5 TITLE TO ALL PROPERTIES.
 
 Real and personal property owned or purchased by the LLC shall be held and
owned, and conveyance made, in the name of the LLC. Instruments and documents
providing for the acquisition, mortgage or disposition of Property of the LLC
shall be valid and binding upon the LLC, except as otherwise limited by this
Agreement, if executed by one or more Managers of the LLC.
 
 
ARTICLE III.
 
 
MEMBERS AND CAPITAL CONTRIBUTIONS
 
3.1 MEMBERS; NO PERSONAL LIABILITY.
 
 The name, present mailing address and Percentage Interest of each Member is set
forth on Exhibit A hereto. No Member shall have any personal liability for any
obligation of the LLC, except as expressly provided by law.
 
3.2 INITIAL CAPITAL CONTRIBUTIONS.
 
 Upon execution of this Agreement, each Member shall contribute to the LLC cash
in the amount set forth beside such Member’s name under the heading “Member’s
Capital Contribution” on Exhibit A hereto.
 
3.3 ADDITIONAL CONTRIBUTIONS. 
 
 Except as may be otherwise expressly set forth herein, no Member shall be
required to make any additional Capital Contributions or loan or caused to be
loaned to the LLC any money or other assets. 
 
3.4 RIGHTS WITH RESPECT TO CAPITAL. 
 
3.4.1 LLC Capital. Except as otherwise provided in this Agreement, no Member
shall have the right to withdraw or receive any return of its Capital
Contribution, and no Capital Contribution may be returned in a form of property
other than cash.
 

 
 

--------------------------------------------------------------------------------

 

3.4.2 No Interest on Capital Contributions. Except as expressly provided in this
Agreement, no Capital Contribution of any Member shall bear any interest or
otherwise entitle the contributing Member to any compensation for the use of
contributed capital.
 
3.4.3 Establishment of Capital Accounts. A separate capital account (each, a
“Capital Account”) shall be maintained for each Member. For book purposes, each
Member's Capital Account will be separated into a contribution account and an
income (loss) account and will be maintained according to generally accepted
accounting principles consistently applied. Sections 3.5 and 3.6 below describe
the appropriate accounting treatment for tax purposes of the Capital Accounts.
 
3.5 GENERAL RULES FOR ADJUSTMENT OF CAPITAL ACCOUNTS. 
 
3.5.1 Increases. The Capital Account of a Member shall be increased by:
 
(i) Such Member's cash contributions;
 
(ii) The agreed fair market value of property contributed by such Member (net of
liabilities secured by such contributed property that the LLC is deemed to
assume or take subject to under Code Section 752); and
 
(iii) All items of LLC income and gain (including income and gain exempt from
tax) allocated to such Member pursuant to Article IV or other provisions of this
Agreement.
 
3.5.2 Decreases. The Capital Account of a Member shall be decreased by:
 
(i) The amount of cash distributed to such Member;
 
(ii) The agreed fair market value of all actual and deemed distributions of
property made to such Member pursuant to this Agreement (net of liabilities
secured by such distributed property that the Member is deemed to assume or take
subject to under Code Section 752); and
 
(iii) All items of LLC deduction and loss allocated to such Member pursuant to
Article IV or other provisions of this Agreement.
 
3.6 SPECIAL RULES WITH RESPECT TO CAPITAL ACCOUNTS. 
 
3.6.1 Time of Adjustment for Capital Contributions. For purposes of computing
the balance in a Member's Capital Account, no credit shall be given for any
Capital Contribution which such Member is to make until such contribution is
actually made.
 
3.6.2 Intent to Comply with Treasury Regulations. The provisions of Section 3.5
and this Section 3.6 and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section
1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith. To the extent such
 

 
 

--------------------------------------------------------------------------------

 

provisions are inconsistent with such Regulations Section or are incomplete with
respect thereto, the Capital Accounts shall be maintained in such manner as is
required to comply with such Regulations Section.
 
3.7 TRANSFEREE'S CAPITAL ACCOUNT.
 
 In the event a Member or the holder of an Economic Interest transfers an
Interest in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Interest.
 
 
ARTICLE IV.
 
 
ALLOCATION OF PROFITS AND LOSSES
 
4.1 ALLOCATION OF NET PROFITS AND NET LOSSES. 
 
 Except as otherwise provided in this Article IV, Net Profits and Net Losses in
each fiscal year of the LLC shall be allocated among the Members as follows:
 
4.1.1 Net Profits. After giving effect to any special or other overriding
allocations set forth in this Article IV, Net Profits shall be allocated among
the Members as follows:
(i) first, in proportion to and up to the amounts of Net Losses allocated for
previous fiscal years of the LLC pursuant to Section 4.1.2(ii) and not
previously affected by allocations pursuant to this Section 4.1.1(i);
 
(ii) second, in proportion to and up to the amounts of Net Losses allocated for
previous fiscal years of the LLC pursuant to Section 4.1.2(i) and not previously
affected by allocations pursuant to this Section 4.1.1(ii); and
 
(iii) thereafter, to the Members in accordance with their respective Percentage
Interests.
 
4.1.2 Allocation of Net Losses. After giving effect to any special or other
overriding allocations set forth in this Article IV, Net Losses shall be
allocated among the Members as follows:
 
(i) first, in proportion and to the extent of the Members’ positive adjusted
Capital Accounts; and
 
(ii) thereafter, to the Members in accordance with their respective Percentage
Interests.
 
4.2 RESIDUAL ALLOCATIONS. 
 
 Except as otherwise provided in this Agreement, all items of LLC income, gain,
loss, deduction and any other allocations not otherwise provided for shall be
divided among the
 

 
 

--------------------------------------------------------------------------------

 

Members in the same proportions as they share Net Profits or Net Losses, as the
case may be, for the applicable fiscal year of the LLC.
 
4.3 QUALIFIED INCOME OFFSET.
 
 If any Member unexpectedly receives any adjustments, allocation or
distributions described in clauses (4), (5) or (6) of Regulations Section
1.704-1(b)(2)(ii)(d), items of LLC income shall be specially allocated to such
Member in an amount and manner sufficient to eliminate the Adjusted Capital
Account Deficit created by such adjustments, allocations or distributions as
quickly as possible. This Section 4.3 is intended to constitute a “qualified
income offset” within the meaning of Regulations
Section  1.704-1(b)(2)(ii)(d)(3).
 
4.4 MINIMUM GAIN CHARGEBACK.
 
 If there is a net decrease in LLC Minimum Gain during a fiscal year, each
Member will be allocated, before any other allocation under this Article IV,
items of income and gain for such fiscal year (and, if necessary, subsequent
years) in proportion to and to the extent of an amount equal to such Member's
share of the net decrease in LLC Minimum Gain determined in accordance with
Regulations Section 1.704-2(g)(2). This Section 4.4 is intended to comply with,
and shall be interpreted consistently with, the “minimum gain chargeback”
provisions of Regulations Section 1.704-2(f).
 
4.5 MEMBER NONRECOURSE DEBT MINIMUM GAIN CHARGEBACK. 
 
 Notwithstanding any other provision of this Article IV, but except Section 4.4,
if there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable
to a Member Nonrecourse Debt during any fiscal year of the LLC, each Member who
has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of LLC income and gain
for such year (and, if necessary, subsequent years) in an amount equal such
Member's share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 4.5 is intended to comply with a minimum gain chargeback requirement of
that Section of the Regulations and shall be interpreted consistently therewith.
 
4.6 MEMBER NONRECOURSE DEDUCTIONS.
 
 Any Member Nonrecourse Deductions for any fiscal year of the LLC or other
period shall be specially allocated to the Member who bears (or is deemed to
bear) the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(2).
 
4.7 SPECIAL ALLOCATIONS.
 

 
 

--------------------------------------------------------------------------------

 

 Any special allocations of items of Net Profits pursuant to Sections 4.4, 4.5
and 4.6 shall be taken into account in computing subsequent allocations of Net
Profits pursuant to Section 4.1, so that the net amount of any items so
allocated and the gain, loss and any other item allocated to each Member
pursuant to Section 4.1 shall, to the extent possible, be equal to the net
amount that would have been allocated to each such Member pursuant to the
provisions of this Article IV if such special allocations had not occurred.
 
4.8 FEES TO MEMBERS OR AFFILIATES.
 
 Notwithstanding the provisions of Section 4.1, in the event that any fees,
interest or other amounts paid to any Member or any Affiliate thereof pursuant
to this Agreement or any other agreement between the LLC and any Member or
Affiliate thereof providing for the payment of such amount, and deducted by the
LLC in reliance on Section 707(a) and/or 707(c) of the Code, are disallowed as
deductions to the LLC on its federal income tax return and are treated as LLC
distributions, then:
 
(i) the Net Profits or Net Losses, as the case may be, for the fiscal year of
the LLC in which such fees, interest, or other amounts were paid shall be
increased or decreased, as the case may be, by the amount of such fees, interest
or other amounts that are treated as LLC distributions; and
 
(ii) there shall be allocated to the Member to which (or to whose Affiliate)
such fees, interest or other amounts were paid, prior to the allocations
pursuant to Section 4.1, an amount of gross income for such fiscal year equal to
the amount of such fees, interest or other amounts that are treated as LLC
distributions.
 
4.9 SECTION 704(c) ALLOCATION. 
 
 Any item of income, gain, loss and deduction with respect to any property
(other than cash) that has been contributed by a Member to the capital of the
LLC and which is required or permitted to be allocated to such Member for income
tax purposes under Section 704(c) of the Code so as to take into account the
variation between the tax basis of such property and its fair market value at
the time of its contribution shall be allocated to such Member solely for income
tax purposes in the manner so required or permitted.
 
 
ARTICLE V.
 
 
DISTRIBUTIONS
 
5.1 AVAILABLE CASH FLOW.
 
 Subject to applicable law, the Manager from time to time may elect to
distribute Available Cash Flow of the LLC to the Members in proportion to their
Percentage Interests as of the time of such distribution. For purposes of
allocations of Net Profits pursuant to Section 4.1.1, Available Cash Flow
attributable to a specific fiscal year of the LLC shall be deemed distributed as
of the end of such fiscal year.
 

 
 

--------------------------------------------------------------------------------

 

5.1.1 LIQUIDATING DISTRIBUTIONS.
 
 If the LLC is liquidated, the assets of the LLC shall be distributed to the
Members in accordance with the balances in their respective Capital Accounts,
after giving effect to all Capital Contributions, distributions and allocations
for all periods. Distributions to the Members pursuant to this Section 5.2 shall
be made in accordance with Section 1.704-1(b)(2)(ii)(b)(2) of the Regulations.
 
 
ARTICLE VI.
 
 
RIGHTS, DUTIES, OBLIGATIONS AND
 
 
COMPENSATION OF MANAGER AND OFFICERS
 
6.1 MANAGER.
 
 The LLC shall be managed by Yossi Attia. A Manager need not be a Member or an
individual.
 
6.1.1 Duties of the Manager. The Manager shall function collectively as the
general manager and chief executive officer of the LLC and have, subject to the
control of the Members, general supervision, direction and control of the
business of the LLC. The Manager shall have such rights, duties and powers as
are specified in this Agreement, or conferred upon the Manager by a Vote of the
Members.
 
6.1.2 Execution of Documents. To the extent practicable, the Manager shall
operate the business and affairs of the LLC in consultation with one another,
but notwithstanding the provisions of this Section 6.1, and except as set forth
in Section 6.2 hereof, any Manager acting alone may execute any contract, deed,
lease, agreement or other instrument on behalf of the LLC, and the execution
thereof by a Manager shall be conclusive evidence in favor of every Person
relying thereon or claiming thereunder that such contract, deed, lease,
agreement or other instrument, when executed and delivered by such Manager, was
duly authorized by the Members and/or the Manager, as appropriate; provided,
however, that any action by the Manager with respect to the matters set forth in
Section 6.2 hereof shall be authorized by a majority of the Manager in the
manner set forth in this Section 6.1.
 
6.1.3 Election. Each Manager shall hold office until such Manager’s successor
has been elected by a Vote of the Members and has qualified, unless such Manager
earlier resigns or is removed or otherwise disqualified to serve. In voting for
Manager, each Member shall have a number of votes equal to such Member’s
Percentage Interest in the LLC. The candidate for a Manager position who
receives the most Member votes cast with respect to such position shall succeed
thereto.
 
6.1.4 Subordinate Officers. The Members may appoint a secretary, a chief
financial officer and such other officers as the business of the LLC may
require, each of whom shall hold office for such period, have such authority and
perform such duties as are provided in this Agreement, or as the Members may
determine.
 

 
 

--------------------------------------------------------------------------------

 

6.1.5 Removal and Resignation. Any Manager or other officer of the LLC may be
removed, with or without cause, by a Vote of the Members. Any Manager or other
officer of the LLC may resign at any time without prejudice to any rights of the
LLC under any contract to which the Manager or other officer of the LLC is a
party, by giving written notice to the Members or to the Manager, as applicable.
Any such resignation shall take effect at the date of the receipt of such notice
or at any later time specified therein and, unless otherwise specified therein,
the acceptance of such resignation shall not be necessary to make it effective.
 
6.1.6 Vacancies. A vacancy among the Manager or in any office because of death,
resignation, removal, disqualification or any other cause shall be filled by a
Vote of the Members through the appointment of a successor Manager or officer
who shall hold office for the unexpired term.
 
6.1.7 Meetings. Any meetings of the Manager shall be held at the principal
office of the LLC, unless some other place is designated in the notice of the
meeting. Any Manager may participate in a meeting through use of a conference
telephone or similar communication equipment so long as all Manager
participating in such a meeting can hear one another. Accurate minutes of any
meeting of the Manager shall be maintained by the officer designated by the
Manager for that purpose.
 
6.1.8 Regular Meetings. Meetings of Manager shall not be required. Regular
meetings of the Manager may be held immediately following the adjournment of any
annual meeting of the Members at which the Manager are elected. No notice need
be given of such regular meetings.
 
6.1.9 Special Meetings. Special meetings of the Manager for any purpose may be
called at any time by any Manager. At least 48 hours notice of the time and
place of a special meeting of the Manager shall be delivered personally to the
Manager or personally communicated to them by an officer of the LLC by
telephone, telegraph or facsimile. If the notice is sent to a Manager by letter,
it shall be addressed to such Manager at his, her or its last known business
address as it is shown in the records of the LLC. In case such notice is mailed,
it shall be deposited in the United States mail, first-class postage, prepaid,
in the place in which the principal office of the LLC is located at least four
days prior to the time of the holding of the meeting. Such mailing,
telegraphing, telephoning or delivery as above provided shall be considered due,
legal and personal notice to such Manager.
 
6.1.10 Meetings Without Notice.  Notice of a meeting need not be given to any
Manager who signs a waiver of notice, a consent to holding the meeting or an
approval of the minutes thereof, whether before or after the meeting, or who
attends the meeting without protesting, prior thereto or at its commencement,
the lack of notice to such Manager. All such waivers, consents and approvals
shall be filed with the LLC’s records or made a part of the minutes of the
meeting.
 
6.1.11 Written Consent in Lieu of Meetings. Any action required or permitted to
be taken by the Manager may be taken without a meeting and will have the same
force and effect as if taken by a vote of the Manager at a meeting properly
called and noticed, if authorized
 

 
 

--------------------------------------------------------------------------------

 

by a writing signed individually or collectively by all, but not less than all,
of the Manager. Any such consent shall be filed with the records of the LLC.
 
6.1.12 Quorum. A majority of the total number of incumbent Manager shall be
necessary to constitute a quorum for the transaction of business at any meeting
of the Manager, and except as otherwise provided in this Agreement or by the
Statute, the action of a majority of the Manager present at any meeting at which
there is a quorum, when duly assembled, is valid. A meeting at which a quorum is
initially present may continue to transact business, notwithstanding the
withdrawal of Manager, if any action taken is approved by a majority of the
required quorum for such meeting.
 
6.2 LIMITATIONS ON RIGHTS AND POWERS. 
 
 Except by a Vote of the Members which is evidenced in writing, neither the
Manager nor any officers of the LLC shall have the authority to:
 
(i) Enter into or commit to any agreement, contract, commitment or obligation on
behalf of the LLC obligating any Member or Principal to fund additional capital,
to make or guarantee a loan or to increase its personal liability either to the
LLC or to third parties;
 
(ii) Permit the LLC's funds to be commingled with the funds of any other Person;
 
(iii) Do any act in contravention of this Agreement;
 
(iv) Do any act which would make it impossible to carry on the business of the
LLC;
 
(v) Confess a judgment against the LLC; or
 
(vi) Sell, exchange or otherwise dispose of all or substantially all of the
assets of the LLC, whether in a single transaction or in a series of related
transactions, or merge the LLC with or into any other limited liability company,
limited partnership, corporation or other entity.
 
6.3 COMPENSATION OF MANAGER. 
 
 The LLC shall pay to the Manager such salary and other benefits as shall be
approved from time to time by a Vote of the Members. The LLC shall reimburse the
Manager for any expense paid by a Manager that properly is to be borne by the
LLC.
 
 
ARTICLE VII.
 
 
MEMBERS; MEMBERS' MEETINGS
 
7.1 PLACE OF MEETINGS; MANAGER TO PRESIDE.
 

 
 

--------------------------------------------------------------------------------

 

Meetings of the Members shall be held at the principal office of the LLC or at
such other location as may be reasonably designated by the Manager. The Manager
shall preside at all meetings of the Members.
 
7.2 ANNUAL MEETINGS OF MEMBERS. 
 
 Annual meetings of the Members shall not be required. An annual meeting of the
Members may be held at such date, time and place within or without the State of
NEVADA as the Manager may determine from time to time. At any annual meeting,
the Members may elect the Manager and transact such other business as may be
properly brought before the meeting. Notwithstanding the foregoing, the Manager
shall not be under any obligation to convene an annual meeting of the Members
unless requested to do so in writing by a Majority in Interest of the Members.
 
7.3 SPECIAL MEETINGS.
 
 Special meetings of the Members may be called at any time by any Manager or by
one or more Members holding in the aggregate more than 10% of the Percentage
Interests. Upon receipt of a written request, which request may be mailed or
delivered personally to the Manager, from any Person entitled to call a special
meeting of Members, the Manager shall cause notice to be given to the Members
that a meeting will be held at a time requested by the Person or Persons calling
the meeting, which time for the meeting shall be not less than 10 nor more than
sixty 60 days after the receipt of such request. If such notice is not given
within 20 days after delivery of such request to the Manager, the Persons
calling the meeting may give notice thereof in the manner provided by this
Agreement.
 
7.4 NOTICE OF MEETINGS. 
 
Except as provided in Section 7.3 with respect to special meetings, notice of
meetings shall be given by the Manager to the Members in writing not less than
10 nor more than 60 days before the date of the meeting. Notices for regular and
special meetings shall be given personally, by mail or by facsimile, and shall
be sent to each Member's last known business address appearing on the books of
the LLC. Such notice shall be deemed given at the time it is delivered
personally, deposited in the mail or sent by facsimile. Notice of any meeting of
Members shall specify the place, the day and the hour of the meeting, and (i) in
case of a special meeting, the general nature of the business to be transacted,
or (ii) in the case of an annual meeting, those matters which the Manager, at
the date of mailing, intend to present for action by the Members. 
 
7.5 VALIDATION OF MEMBERS' MEETINGS.
 
 Business transacted at a meeting of Members which was not called or noticed
pursuant to the provisions of Section 7.3 or 7.4 shall be valid as though
transacted at a meeting duly held after regular call and notice, if Members
holding in the aggregate more than 50% of the Percentage Interests are present,
and if, either before or after the meeting, each of the Members entitled to vote
but not present (whether in person or by proxy, as that term is used in the
Statute)
 

 
 

--------------------------------------------------------------------------------

 

at the meeting signs a written waiver of notice, a consent to the holding of
such meeting or an approval of the minutes thereof. All such waivers, consents
or approvals shall be filed with the records of the LLC. Attendance at a meeting
shall constitute a waiver of notice, unless an objection is made at the
beginning of the meeting that it was not duly called or convened.
 
7.6 ACTIONS WITHOUT A MEETING. 
 
 Any action which may be taken at any annual or special meeting of Members may
be taken without a meeting and without prior notice if a consent in writing,
setting forth the action so taken, shall be signed by Members holding in the
aggregate the number of votes equal to or greater than the number of votes
required to approve such action at a meeting of the Members. Notwithstanding the
foregoing, unless the consents of all of the Members have been given in writing,
notice of any approval of (i) an amendment to this Agreement or the Articles of
Organization, (ii) a dissolution of the LLC pursuant to clause (ii) of
Section 9.1 hereof or (iii) a merger of the LLC as provided in Section 17551 of
the Statute shall be given at least 10 days before the consummation of any such
action to each Member whose consent was not so obtained. Any Member giving a
written consent may revoke the consent by a writing received by the LLC prior to
the time that written consents of Members required to authorize the proposed
action have been filed with the LLC. Any such revocation shall be effective upon
its receipt by the LLC.
 
7.7 REQUIRED VOTE. 
 
 Unless otherwise expressly set forth in this Agreement or required by the terms
of the Statute, Code or applicable Regulations thereunder, the affirmative vote
of at least a Majority in Interest of the Members (a “Vote”), wherein each
Member casts a number of votes equal to the Member's Percentage Interest in the
LLC, shall constitute the approval of the Members.
 
7.8 QUORUM AND EFFECT OF VOTE. 
 
 A Majority in Interest of the Members shall constitute a quorum at all meetings
of the Members for the transaction of business, and a Vote of the Members shall
be required to approve any action, unless a greater vote is required or a lesser
vote is provided for by this Agreement or by the Statute. Each Member shall have
a number of votes equal to the Percentage Interest held by such Member, provided
that if, pursuant to the Statute or the terms of this Agreement, a Member is not
entitled to vote on a specific matter, then such Member's number of votes and
Percentage Interest shall not be considered for purposes of determining whether
a quorum is present, or whether approval by Vote of the Members has been
obtained in respect of such specific matter.
 
7.9 COMPENSATION OF MEMBERS. 
 
Except as expressly permitted by this Agreement or any other duly authorized and
approved written agreement, the LLC shall pay no compensation to any Member or
any Principal of any Member for their services to the LLC.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1.
 
RESTRICTIONS ON TRANSFER OF LLC
 
INTERESTS; ADMISSION OF NEW MEMBERS
 
7.10 TRANSFER OR ASSIGNMENT OF INTERESTS. 
 
 No transfer, sale, hypothecation, pledge, encumbrance, assignment or other
disposition (each of the foregoing, a “Transfer”) of a Member’s Interest, or any
part thereof, will be valid without the consent of a Majority in Interest of the
Members. Any Transfer of an Interest, including an involuntary Transfer, which
does not satisfy the requirements of this Section 8.1 shall be subject to the
provisions of Section 8.3 hereof; provided, however, that any Transfer by a
Member to a trust or other entity wholly owned by or established for the benefit
of such Member, or to a parent, spouse, sibling or descendant of such Member or
to a trust established exclusively for the benefit of one or more of such
Persons (any such Transfer, a “Permitted Transfer”), shall not require consent
pursuant to this Section 8.1.
 
7.11. RIGHT OF FIRST REFUSAL UPON SALE.
 
Other than with respect to Permitted Transfers, in the event that any Member
receives a bona fide offer for the purchase and sale of all or any portion of
such Member’s Interest, the Member shall first offer to sell such Interest or
portion thereof to the other Members and to the LLC in accordance with the
provisions of this Section 8.2.
 
7.11.1 Notice of Offer to Sell. Promptly following the receipt of an offer to
purchase all or any portion of his, her or its Interest, a Member shall deliver
a written notice (the “Sale Notice”) to the LLC and the other Members stating
(i) such Member’s bona fide intention to sell his, her or its Interest, (ii) the
name and address of the proposed transferee, (iii) the Interest or portion
thereof to be sold and (iv) the purchase price and terms of payment upon which
the Member proposes to sell such Interest.
 
7.11.2 Right of First Refusal. Within 90 days after receipt of the Sale Notice,
the LLC and the Members electing to purchase the Interest subject to the Sale
Notice shall have the first right to purchase or obtain such Interest upon the
price and terms of payment designated in the Sale Notice. If the Sale Notice
provides for the payment of non-cash consideration, the LLC and the purchasing
Members each may elect to pay the consideration in cash equal to the good faith
estimate of the present fair market value of the non-cash consideration offered,
as determined by the Manager or, in the absence of an agreement among the
Manager as to such value, by a nationally recognized firm of appraisers jointly
selected by the Manager.
 
7.11.3 Election to Exercise Right of First Refusal. Within 30 days after receipt
of the Sale Notice, each non-selling Member shall notify the Manager in writing
of his, her or its desire to purchase a portion of the Interest subject to the
Sale Notice. The failure of any Member to so notify the Manager within the
applicable period shall constitute an election on the part of that Member not to
purchase any portion of the Interest subject to the Sale Notice. Each Member so
electing to purchase shall be entitled to purchase a portion of such Interest in
the same proportion that the Percentage Interest of such Member bears to the
aggregate of the Percentage
 

 
 

--------------------------------------------------------------------------------

 

Interest of all of the Members electing to so purchase the Interest subject to
the Sale Notice. In the event any Member elects to purchase none or less than
all of his, her or its pro rata share of such Interest, then the other Members
can elect to purchase more than their pro rata share. If such Members fail to
purchase the entire Interest subject to the Sale Notice, the LLC may purchase
any remaining share of such Interest.
 
7.11.4 Lapse of Right of First Refusal. If the LLC or the other Members elect
not to purchase or obtain all of the Interest subject to the Sale Notice, then
the selling Member may sell the Interest described in the Sale Notice to the
proposed transferee, provided such sale (i) is completed within 30 days after
the expiration of the LLC’s and the other Members' right to purchase such
Interest, (ii) is made on terms no less favorable to the selling Member than as
designated in the Sale Notice and (iii) the requirements of Section 8.1 have
been met. If such Interest is not so sold, the selling Member must give notice
in accordance with this Section 8.2. prior to any subsequent sale of such
Member’s Interest.
 
7.12 BUYOUT OPTION.
 
7.12.1 Buyout Notice. Any Member (a “Remaining Member”) or its designated
Affiliate shall have the right (the “Buyout Option”) to purchase all, but not
less than all, of the LLC Interest of any other Member (a “Departing Member”) in
the event the Departing Member Transfers any portion of such Member’s LLC
Interest other than as permitted pursuant to Section 8.1 hereof (a “Buyout
Event”). Within 30 days of receipt of notice of a Buyout Event, the Remaining
Member shall give written notice (the “Buyout Notice”) to the Departing Member
of the Remaining Member’s desire to purchase the Departing Member’s LLC
Interest. In the event that there is more than one Remaining Member at the time
a Buyout Event occurs, the Remaining Members shall be entitled to exercise the
Buyout Option pro rata in accordance with their respective Percentage Interests.
 
7.12.2 Purchase Price of the Departing Member’s LLC Interest. The purchase price
of the Departing Member’s LLC Interest shall be the Fair Market Value thereof.
For purposes hereof, the “Fair Market Value” of such Interest shall be such
value as is mutually agreed upon among the Members (which term shall include,
for purposes of this Section 8.3.2, the Departing Member’s legal
representatives); provided, however, that in the event that such Persons are
unable to agree upon a Fair Market Value within 30 days of the date of the
Buyout Notice, the Fair Market Value shall be determined by an independent
appraiser affiliated with a nationally recognized firm of accountants,
appraisers or investment bankers and selected by the Manager in the exercise of
their reasonable discretion. The appraiser shall render a written report setting
forth its determination of Fair Market Value as promptly as possible, and the
Transfer incident to the exercise of the Buyout Option shall be made within 15
days after such determination has been made. In making such determination, the
appraiser shall value the LLC as a going concern and shall take into
consideration (i) the transferability and liquidity of the Departing Member’s
Interest, (ii) the fact that additional capital may be required, from time to
time, in connection with the business of the LLC and (iii) the economic risk and
liability associated with the ownership of such Interest. Absent manifest error,
the appraiser’s determination of Fair Market Value shall be final and binding on
all parties. The fees and expenses of any appraiser shall be paid by the LLC.
 

 
 

--------------------------------------------------------------------------------

 

7.12.3 Exercise Terms. The Buyout Notice shall specify the date on which the
Transfer pursuant to an exercise of the Buyout Option shall be consummated,
which date shall be no earlier than 30 days nor later than 90 days from the date
of the Buyout Notice, unless otherwise agreed by the Remaining Member and the
Departing Member. Except as may be otherwise agreed by the Remaining Member and
the Departing Member, the Remaining Member shall pay at least 20% of the
purchase price for the Departing Member’s LLC Interest in cash, with the balance
of the purchase price payable pursuant to a promissory note bearing interest at
110% of the then current applicable federal rate for mid-term obligations (as
determined pursuant to Section 7872 of the Code). Such note shall be payable in
equal installments of principal and interest over a period not to exceed five
years. Any such promissory note may be prepaid at any time without premium or
penalty. The Departing Member’s LLC Interest shall be transferred free and clear
of all liens and encumbrances and, except as otherwise provided, the Departing
Member shall be released at the closing from any guarantees, obligations,
liabilities or similar undertakings to third parties given by such Member on
behalf of the LLC.
 
7.12.4 Further Cooperation. On the closing of the purchase and sale of the
Departing Member’s LLC Interest pursuant to an exercise of the Buyout Option,
each Member shall execute, acknowledge and deliver to each other Member such
instruments, and take such actions, as each Member may reasonably request in
order to effect the purchase and sale of the LLC Interest pursuant to the terms
and conditions of this Section 8.3.
 
7.12.5 LLC Option. In the event the Remaining Member elects not to exercise any
of its rights under this Section 8.3, the LLC, at its election, may assume such
rights.
 
7.13 VOID TRANSFERS. 
 
 If the Manager determine in their sole discretion that any Transfer would cause
the termination of the LLC under the Code, then such Transfer shall be null and
void.
 
7.14 SUBSTITUTION OF MEMBERS.
 
A transferee of an Interest shall become a substitute Member, provided that
(i) the Transfer was valid under Section 8.1 hereof and not voided by the
Manager pursuant to Section 8.4 hereof, (ii) the transferee has become a party
to this Agreement and (iii) the transferee pays any reasonable expenses in
connection with his, her or its admission as a Member. A transferee who becomes
a substituted Member has, to the extent transferred, all of the rights, powers
and duties of a Member under this Agreement and the Statute.
 
7.15 ADMISSION OF NEW MEMBERS.
 
 A new Member may be admitted into the LLC only upon the consent of a Majority
in Interest of the Members. The amount of Capital Contribution, if any, which
must be made by a new Member shall be determined by the Vote of all existing
Members. A new Member shall not be deemed admitted into the LLC until the
Capital Contribution required of such Person shall have been made and such
Person has become a party to this Agreement and made any and all
 

 
 

--------------------------------------------------------------------------------

 

investment representations deemed necessary or advisable by the Manager in their
sole discretion.
 
7.16 SUBSEQUENT TRANSFERS SUBJECT TO TERMS OF AGREEMENT.
 
After the consummation of any Transfer of any part of an LLC Interest, the
Interest or portion thereof so transferred shall continue to be subject to the
terms and provisions of this Agreement and any further Transfers shall be
required to comply with all the terms and provisions hereof.
 
7.17 PURCHASE TERMS VARIED BY AGREEMENT.
 
 Provided that the restrictions set forth in this Agreement have been satisfied,
nothing contained herein is intended to prohibit Members from agreeing upon
other terms and conditions for the purchase by the LLC or any other Member of
the Interest (or any portion thereof) of any Member desiring to retire, withdraw
or resign.
 
7.18 SPOUSAL CONSENT.
 
Each Member who is married as of the date hereof or who subsequently becomes
married shall obtain his or her spouse’s signature to a spousal consent in the
form attached hereto as Exhibit C.
 
 
ARTICLE VIII.
 
 
TERMINATION AND DISSOLUTION
 
8.1 DISSOLUTION. 
 
The LLC shall be dissolved upon the occurrence of any of the following events:
 
(i) When the Period of Duration of the LLC expires;
 
(ii) The written approval by a Majority in Interest of the Members to dissolve
the LLC; 
 
(iii) The sale of all or substantially all of the assets of the LLC and the
distribution to the Members of the proceeds thereof; or
 
(iv) Except as otherwise set forth in this Agreement, any other event causing a
dissolution of the LLC under the Statute.
 
8.2 DISASSOCIATION EVENT.
 
 The occurrence of a Disassociation Event shall not constitute a dissolution or
termination of the LLC.
 
8.3 STATEMENT OF INTENT TO DISSOLVE. 
 

 
 

--------------------------------------------------------------------------------

 

 As soon as possible after the occurrence of any of the events specified in
Section 9.1 above, the LLC shall execute a Statement of Intent to Dissolve in
such form as prescribed by the NEVADA Secretary of State.
 
8.4 CONDUCT OF BUSINESS.
 
 Upon the occurrence of any event specified in Section 9.1, the LLC shall
continue solely for the purpose of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors. The Manager
who have not wrongfully dissolved the LLC or, if none, the Members, shall be
responsible for overseeing the winding up and liquidation of the LLC, shall take
full account of the assets and liabilities of the LLC, shall cause its assets to
be either sold or distributed, and shall cause the proceeds therefrom, to the
extent sufficient therefor, to be applied and distributed as provided in this
Section 9.4. The Persons winding up the affairs of the LLC shall give written
notice of the commencement of winding up by mail to all known creditors and
claimants whose addresses appear on the records of the LLC. The Manager
or Manager winding up the affairs of the LLC shall be entitled to reasonable
compensation for such services.
 
8.5 DISTRIBUTION OF NET PROCEEDS. 
 
 The Members shall continue to divide Net Profits and Net Losses and Available
Cash Flow during the winding-up period in the same manner and the same
priorities as provided for in Articles IV and V hereof. The proceeds from the
liquidation of Property shall be applied in the following order:
 
(i) To creditors other than Members in the order of priority provided by law;
then
 
(ii) To creditors who are Members in order of priority, except amounts owed to
Members on account of their Capital Contributions; then
 
(iii) To the Members as provided in Section 5.2 hereof.
 
Where the distribution pursuant to this Section 9.5 consists both of cash (or
cash equivalents) and non-cash assets, the cash (or cash equivalents) shall
first be distributed, in a descending order, to fully satisfy each category
starting with the most preferred category set forth above. In the case of
non-cash assets, the distribution values are to be based on the fair market
value thereof as determined in good faith by the liquidator, and the shortest
maturity portion of such non-cash assets (e.g., notes or other indebtedness)
shall, to the extent such non-cash assets are readily divisible, be distributed,
in a descending order, to fully satisfy each category above, starting with the
most preferred category.
 
 
ARTICLE IX.
 
 
BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS
 
9.1 MAINTENANCE OF BOOKS AND RECORDS.
 

 
 

--------------------------------------------------------------------------------

 

 The Manager shall cause the books and records of the LLC to be maintained in
accordance with generally accepted accounting principles, and shall give reports
to the Members in accordance with prudent business practices and the Statute.
There shall be kept at the principal office of the LLC, as well as at the office
of record of the LLC specified in Section 2.3, if different, the following LLC
documents:
 
(i) A current list in alphabetical order of the full name and last known
business or residence address of each Member and holder of an Economic Interest
in the LLC, together with the Capital Contributions, Percentage Interest and
share in Net Profits and Net Losses of each Member and holder of an Economic
Interest;
 
(ii) A current list of the full name and business or residence address of each
Manager;
 
(iii) A copy of the Articles of Organization and any amendments thereto,
together with any powers of attorney pursuant to which the Articles of
Organization and any amendments thereto were executed;
 
(iv) Copies of the LLC's federal, state and local income tax or information
returns and reports, if any, for the six most recent fiscal years of the LLC;
 
(v) A copy of this Agreement and any amendments thereto, together with any
powers of attorney pursuant to which this Agreement and any amendments thereto
were executed;
 
(vi) Copies of the financial statements of the LLC, if any, for the six most
recent fiscal years of the LLC;
 
(vii) The LLC's books and records as they relate to the internal affairs of the
LLC for at least the current and past four fiscal years of the LLC; 
 
(viii) Originals or copies of all minutes, actions by written consent, consents
to action and waivers of notice to Members and Member Votes, actions and
consents; and
 
(ix) Any other information required to be maintained by the LLC pursuant to the
Statute.
 
9.2 ANNUAL ACCOUNTING.
 
 Within 120 days after the close of each fiscal year of the LLC, the LLC shall
(i) cause to be prepared and submitted to each Member a balance sheet and income
statement for the preceding fiscal year (or portion thereof) in conformity with
generally accepted accounting principles and (ii) provide to the Members all
information necessary for them to complete federal and state tax returns.
 
9.3 INSPECTION AND AUDIT RIGHTS. 
 

 
 

--------------------------------------------------------------------------------

 

 Each Member and each holder of an Economic Interest in the LLC who is not a
Member has the right upon reasonable request, for purposes reasonably related to
the interest of that Person, to inspect and copy during normal business hours
any of the LLC books and records required to be maintained in accordance with
Section 10.1. Such right may be exercised by the Person or by that Person's
agent or attorney. The determination of the Manager as to adjustments to the
financial reports, books, records and returns of the LLC, in the absence of
fraud or gross negligence, shall be final and binding upon the LLC and all of
the Members. In addition, upon the request of a Member or a holder of an
Economic Interest, for purposes reasonably related to the interest of that
Person, the Manager shall promptly deliver to the Member or holder of an
Economic Interest, at the expense of the LLC, a copy of this Agreement and a
copy of the information listed in paragraphs (i), (ii) and (iv) of Section 10.1
of this Agreement.
 
9.4 BANK ACCOUNTS; FISCAL YEAR AND ACCOUNTING METHOD.
 
 The bank accounts of the LLC shall be maintained in such banking institutions
as the Manager shall determine. The fiscal year and accounting method of the LLC
shall be as determined by the Manager in their reasonable discretion and in
accordance with, to the extent applicable, the Code.
 
9.5 TAX MATTERS.
 
 One of the Manager who is also a Member, or in the event no Manager is a
Member, a Member or an officer of a corporate Member, shall be designated as
“Tax Matters Partner” (as defined in Code section 6231), to represent the LLC
(at the LLC's expense) in connection with all examinations of the LLC's affairs
by tax authorities, including resulting judicial and administrative proceedings,
and to expend LLC funds for professional services and costs associated
therewith. In its capacity as Tax Matters Partner, the designated Person shall
oversee the LLC tax affairs in the overall best interests of the LLC. Tiran
Ibgui is hereby designated as the initial Tax Matters Partner, and shall serve
in such capacity until such time as the Members designate another Tax Matters
Partner.
 
9.6 INCOME TAX ELECTIONS.
 
 The Tax Matters Partner designated pursuant to Section 10.5 shall have the
authority on behalf of the LLC to make all elections permitted under the Code
and all other tax-related statutes and regulations, including elections of
methods of depreciation and elections under Section 754 of the Code. The
decision to make or not to make an election shall be at the Tax Matters
Partner’s sole and absolute discretion. The Members hereby acknowledge that they
are aware of the income tax consequences of the allocations made by this
Agreement and hereby agree to be bound by the provisions of this Agreement in
reporting their shares of the LLC income and loss for income tax purposes.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1.
 
INDEMNIFICATION OF MEMBERS,
 
MANAGER AND THEIR AFFILIATES
 
9.7 INDEMNIFICATION OF MEMBERS AND THEIR PRINCIPALS. 
 
 The LLC shall indemnify and hold harmless the Members, the Manager, their
Affiliates and their respective officers, directors, employees, agents and
Principals (individually, an “Indemnitee”) from and against any and all losses,
claims, demands, costs, damages, liabilities, joint and several, expenses of any
nature (including reasonable attorneys' fees and disbursements), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which the Indemnitee was involved or may be involved, or
threatened to be involved, as a party or otherwise, arising out of or incidental
to the business of the LLC, regardless of whether the Indemnitee continues to be
a Member, an Affiliate, or an officer, director, employee, agent or Principal of
the Member at the time any such liability or expense is paid or incurred, to the
fullest extent permitted by the Statute and all other applicable laws.
 
9.8 EXPENSES.
 
 Expenses incurred by an Indemnitee in defending any claim, demand, action, suit
or proceeding subject to Section 11.1 shall, from time to time, be advanced by
the LLC prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the LLC of an undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be determined that such Person is
not entitled to be indemnified as authorized in Section 11.1.
 
9.9 INDEMNIFICATION RIGHTS NON-EXCLUSIVE.
 
 The indemnification provided by Section 11.1 shall be in addition to any other
rights to which those indemnified may be entitled under any agreement or vote of
the Members, as a matter of law or equity or otherwise, both as to action in the
Indemnitee’s capacity as a Member, as an Affiliate or as an officer, director,
employee, agent or Principal of a Member and as to any action in another
capacity, and shall continue as to an Indemnitee who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns,
representatives and administrators of the Indemnitee.
 
9.10 ERRORS AND OMISSIONS INSURANCE.
 
 The LLC may purchase and maintain insurance, at the LLC's expense, on behalf of
the Members and such other Persons as the Members shall determine, against any
liability that may be asserted against, or any expense that may be incurred by,
such Person in connection with the activities of the LLC and/or the Members'
acts or omissions as the Members of the LLC regardless of whether the LLC would
have the power to indemnify such Person against such liability under the
provisions of this Agreement or under applicable law.
 
9.11 ASSETS OF THE LLC.
 

 
 

--------------------------------------------------------------------------------

 

 Any indemnification under Section 11.1 shall be satisfied solely out of the
assets of the LLC. No Member shall be subject to personal liability or required
to fund or to cause to be funded any obligation by reason of these
indemnification provisions.
 
 
ARTICLE X.
 
 
ISSUANCE OF LLC CERTIFICATES
 
10.1 ISSUANCE OF LLC CERTIFICATES.
 
 Upon or at any time after the execution of this Agreement and the payment of
the Capital Contributions by the Members, the Manager may elect to cause the LLC
to issue one or more LLC Certificates in the form of Exhibit B hereto (each, an
“LLC Certificate”) in the name of each Member certifying that the Person named
therein is the record holder of the LLC Interests set forth therein. For
purposes of this Agreement, the term “record holder” shall mean the person whose
name appears on Exhibit A as the Member owning the LLC Interest at issue.
 
10.2 TRANSFER OF LLC INTERESTS.
 
 An LLC Interest which is transferred in accordance with the terms of this
Agreement shall be transferable on the books of the LLC by the record holder
thereof in person or by such record holder's duly authorized attorney, but,
except as provided in Section 12.3 hereof with respect to lost, stolen or
destroyed certificates, in the event an LLC Certificate has been issued, no
transfer of an LLC Interest shall be entered until the previously issued LLC
Certificate representing such LLC Interest shall have been surrendered to the
LLC and canceled and a replacement LLC Certificate issued to the assignee of
such LLC Interest in accordance with such procedures as the Manager may
establish. In the event of a Transfer of less than all of a Member’s LLC
Interests and if LLC Certificates have been issued, the Manager shall issue to
the transferring Member a new LLC Certificate representing the LLC Interests not
being transferred. Except as otherwise required by law, the LLC shall be
entitled to treat the record holder of an LLC Certificate on its books as the
owner thereof for all purposes regardless of any notice or knowledge to the
contrary.
 
10.3 LOST, STOLEN OR DESTROYED CERTIFICATES.
 
 The LLC shall issue a new LLC Certificate in place of any LLC Certificate
previously issued if the record holder of the LLC Certificate:
 
(i) makes proof by affidavit, in form and substance satisfactory to the Manager,
that a previously issued LLC Certificate has been lost, destroyed or stolen;
 
(ii) requests the issuance of a new LLC Certificate before the LLC has notice
that the LLC Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;
 
(iii) indemnifies the LLC against any claim that may be made on account of the
alleged loss, destruction or theft of the LLC Certificate; and
 
(iv) satisfies any other reasonable requirements imposed by the Manager.
 
If a Member fails to notify the LLC within a reasonable time after it has notice
of the loss, destruction or theft of an LLC Certificate, and a transfer of the
LLC Interest represented by the LLC Certificate is registered before receiving
such notification, the LLC shall have no liability with respect to any claim
against the LLC for such transfer or for a new LLC Certificate.
 
 
ARTICLE XI.
 
 
AMENDMENTS
 
11.1 AMENDMENT, ETC. OF OPERATING AGREEMENT.
 
 This Agreement may be adopted, altered, amended or repealed and a new operating
agreement may be adopted by a Majority in Interest of the Members; provided,
however, that no provision of this Agreement which requires the vote of a
greater percentage than a Majority in Interest of the Members may be amended
without the affirmative vote of such greater percentage.
 
11.2 AMENDMENT OF ARTICLES OF ORGANIZATION. 
 
 Notwithstanding any provision to the contrary in the Articles of Organization
or this Agreement, in no event shall the Articles of Organization be amended
without the affirmative vote of a Majority in Interest of the Members.
 
 
ARTICLE XII.
 
 
REPRESENTATIONS AND ACKNOWLEDGMENTS
 
12.1 INVESTMENT REPRESENTATIONS. 
 
  Each Member hereby represents and warrants to the Manager, the other Members
and the LLC that such Member is acquiring his, her or its Interest hereunder for
such Member’s own account, for investment only, not for the benefit of any other
Person and not for resale to any other Person or for future distribution, and
that he, she or it relied solely on the advice of such Member’s personal tax,
investment or other advisors in making such Member’s investment decision.
 
12.2 NO REPRESENTATIONS BY LLC.
 
 Each Member acknowledges that the Manager have not made and hereby make no
representations or warranties other than those set forth in this Agreement, and
that neither any Manager, agent or employee of the LLC or of any Manager or any
other Person has at any time expressly or implicitly represented, guaranteed or
warranted to such Member that he, she or it may freely transfer such Person’s
Interests, that a percentage of profit and/or amount or type of consideration
will be realized as a result of an investment in the Interest, that past
performance or experience on the part of the Manager or their Affiliates or any
other Person in any way indicates the predictable results of the ownership of
any Interests or of the overall LLC business, that any cash distributions from
LLC operations or otherwise will be made to the Members by any specific date or
will be made at all, or that any specific tax benefits will accrue as a result
of an investment in the LLC.
 
 
 
 


 
 
ARTICLE XIII.
 
 
MISCELLANEOUS PROVISIONS
 
13.1 COUNTERPARTS.
 
 This Agreement may be executed in several counterparts, and all counterparts so
executed shall constitute one Agreement, binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.
 
13.2 SURVIVAL OF RIGHTS.
 
 This Agreement shall be binding upon, and, as to permitted or accepted
successors, transferees and assigns, inure to the benefit of the Members and the
LLC and their respective heirs, legatees, legal representatives, successors,
transferees and assigns, in all cases whether by the laws of descent and
distribution, merger, reverse merger, consolidation, sale of assets, other sale,
operation of law or otherwise.
 
13.3 SEVERABILITY. 
 
 In the event any Section, or any sentence within any Section, is declared by a
court of competent jurisdiction to be void or unenforceable, such sentence or
Section shall be deemed severed from the remainder of this Agreement and the
balance of this Agreement shall remain in full force and effect.
 
13.4 NOTIFICATION OR NOTICES.
 
 Except as otherwise provided in Articles VI and VII with respect to notices
given for purposes of meetings of Manager and meetings of Members, any notice or
other communication required or permitted hereunder shall be in writing and
shall be deemed to have been given if personally delivered, transmitted by
facsimile (with mechanical confirmation of transmission), or deposited in the
United States mail, registered or certified, postage prepaid, addressed to the
parties' addresses set forth on Exhibit A hereto, unless the same shall have
been changed by notice in accordance herewith. Notices given in the manner
provided for in this Section 15.4 shall be deemed effective on the third day
following deposit in the mail or on the day of transmission or delivery if given
by facsimile or by hand.
 
13.5 GOVERNING LAW.
 
 This Agreement shall be governed and construed in accordance with the internal
laws of the State of Nevada.
 
13.6 FURTHER ACTIONS.
 
 Each of the Members agrees to execute, acknowledge and deliver such additional
documents, and take such further actions, as may reasonably be required from
time to time to carry out each of the provisions and the intent of this
Agreement, and every agreement or document relating hereto or entered into in
connection herewith.
 
13.7 ARBITRATION OF DISPUTES. 
 
Any controversy or claim arising out of or relating to this Agreement or the
breach thereof shall be submitted to binding, non-appealable arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules. Such controversy or claim shall be heard by a
single arbitrator (the “Arbitrator”). The award shall be made within six months
of selection of the Arbitrator. Judgment on the award may be entered in any
court having jurisdiction and the parties hereby consent to the jurisdiction of
the Superior Court for Los Angeles County, California, and of the United States
District Court for the Central District of California, for injunctive relief,
specific performance or other relief in aid of any proceedings hereunder, but
not otherwise. The arbitration shall be held in Los Angeles, California or as
otherwise mutually agreed by the parties hereto. The Arbitrator shall determine
issues of arbitrability but may not limit, expand or otherwise modify the terms
of this Agreement nor have any authority to award punitive or other damages in
excess of compensatory damages and each party irrevocably waives any claim
thereto. The Arbitrator shall permit, to the extent reasonably necessary, one
document production request, and one follow-up request, and one deposition of
the principals involved in a controversy or claim submitted to arbitration
hereunder. The parties, their representatives, other participants and the
Arbitrator shall hold the existence, content and result of the arbitration in
confidence except as disclosure is required by law or as is reasonably necessary
to defend claims or procedural rights of the party making the disclosure.
 
13.8 THIRD PARTY BENEFICIARIES. 
 
 There are no third party beneficiaries of this Agreement except (i) Affiliates
and Principals of the Members and (ii) any other Persons as may be entitled to
the benefits of Article XI hereof.
 
13.9 PARTITION.
 
 The Members agree that the Property that the LLC may own or have an interest in
is not suitable for partition. Each of the Members hereby irrevocably waives any
and all rights that it may have to maintain any action for partition of any
Property the LLC may at any time have an interest in.
 
13.10 ENTIRE AGREEMENT.
 
 This Agreement and the Articles of Organization constitute the entire agreement
of the Members with respect to, and supersedes all prior written and oral
agreements, understandings and negotiations with respect to, the subject matter
hereof.
 
13.11 WAIVER.
 
 No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.
 
13.12 ATTORNEYS' FEES. 
 
 In the event of any litigation, arbitration or other dispute arising as a
result of or by reason of this Agreement, the prevailing party in any such
litigation, arbitration or other dispute shall be entitled to, in addition to
any other damages assessed, its reasonable attorneys' fees, and all other costs
and expenses incurred in connection with settling or resolving such dispute. The
attorneys' fees which the prevailing party is entitled to recover shall include
fees for prosecuting or defending any appeal and shall be awarded for any
supplemental proceedings until the final judgment is satisfied in full. In
addition to the foregoing award of attorneys' fees to the prevailing party, the
prevailing party in any lawsuit or arbitration procedure on this Agreement shall
be entitled to its reasonable attorneys' fees incurred in any post judgment
proceedings to collect or enforce the judgment. This attorneys' fees provision
is separate and several and shall survive the merger of this Agreement into any
judgment.
 
13.13 CONFIDENTIALITY.
 
 Each Member for itself and on behalf of its Affiliates agrees to keep the
provisions of this Agreement and all schedules, exhibits and appendices hereto
in confidence, except pursuant to the requirements of applicable law, and shall
not publish or otherwise disclose the same at any time without the prior written
consent of all the Members.
 
IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement as
of the date first written above.
 
Euroweb RE Corp.
 




By:        
Yossi Attia, President













 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
INITIAL MEMBER NAMES AND ADDRESSES; INITIAL
 
CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
 
(As of October 3, 2006)
 


Member's name
Member's address
Member's capital
contribution
Member's percentage
interest
 
EUROWEB RE CORP.
 
 
 
$1,000.00
 
 
100%
 
         
 
TOTALS:
 
 
$1,000.00
 
 
100%
 






 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
(FACE OF CERTIFICATE)
 
THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY STATE. SUCH LLC INTERESTS MAY NOT BE SOLD OR TRANSFERRED UNLESS
SUBSEQUENTLY REGISTERED OR QUALIFIED OR UNLESS AN EXEMPTION FROM REGISTRATION OR
QUALIFICATION IS AVAILABLE. THE AGREEMENT (AS DEFINED BELOW) PROVIDES FOR
FURTHER RESTRICTIONS ON TRANSFER OF THE LLC INTERESTS REPRESENTED HEREBY.
 
CERTIFICATE FOR LLC INTEREST
IN
LORRAINE PROPERTIES, LLC




Certificate No. ______________     ________ Percentage Interest


The undersigned, as a Manager of LORRAINE PROPERTIES, LLC, a NEVADA limited
liability company (the “LLC”), hereby certifies that ___________________________
is the holder of an LLC Interest representing a _______ percent (__%) Percentage
Interest, as those terms are defined in the Operating Agreement of the LLC,
dated as of ________________, as amended and restated from time to time (the
“Agreement”) (copies of which are on file at the principal office of the LLC).
 
This Certificate is not negotiable or transferable except by operation of law,
or as otherwise provided in the Agreement, and any such transfer will be valid
only upon delivery of this Certificate, together with a duly executed assignment
in the form set forth on the reverse hereof (or otherwise acceptable to the
Manager and sufficient to convey an interest in an LLC pursuant to the (NEVADA)
Beverly-Killea Limited Liability Company Act, as it may be amended and in effect
from time to time, or any successor statute thereto) to the Manager of the LLC.
 






Dated:      . LORRAINE PROPERTIES, LLC






By:        
Its: Manager



 


 
 

--------------------------------------------------------------------------------

 



(REVERSE OF CERTIFICATE)
 
ASSIGNMENT OF LLC INTEREST
IN
LORRAINE PROPERTIES, LLC
 
FOR VALUE RECEIVED, the undersigned (“Assignor”) hereby assigns, conveys, sells
and transfers unto
 
 
(“Assignee”)
 
(Please insert Social Security    (Please print or typewrite name and
or other identifying number of Assignee)  address of Assignee)


all rights and interest of Assignor in ______ percent of the LLC Interest
evidenced hereby and directs that all future distributions and allocations with
respect to such specified assigned LLC Interest be paid or allocated by the LLC
to such Assignee. The Assignor hereby irrevocably constitutes and appoints each
Manager as Assignor's attorney-in-fact with full power of substitution in the
premises to transfer the same on the books of the LLC.


Dated:              
Signature of Assignor


Note: The signature to any assignment must correspond with the name as written
upon the face of this Certificate, in every particular, without alteration or
enlargement or any change whatever. If the assignment is executed by an
attorney, executor, administrator, trustee or guardian, the person executing the
assignment must give such person's full title in such capacity, and proper
evidence of authority to act in such capacity, if not on file with the LLC or
its transfer agent, must be forwarded with this Certificate.
 
The undersigned, a Manager of the LLC, hereby consents to this Assignment
pursuant to Section 8.1 of the Agreement.
 
 
Dated:         , LLC


By: 
Its:  Manager
 
THE LLC INTERESTS EVIDENCED HEREBY ARE SUBJECT TO ALL TERMS AND CONDITIONS OF
THE AGREEMENT AND UNLESS AND UNTIL ADMITTED TO THE LLC AS A MEMBER, NO ASSIGNEE
SHALL BE ENTITLED TO ANY OF THE RIGHTS, POWERS OR PRIVILEGES OF THE ASSIGNOR,
EXCEPT THAT ASSIGNEE SHALL BE ENTITLED TO THE DISTRIBUTIONS PAID AND ALLOCATIONS
MADE WITH RESPECT TO SUCH INTERESTS AS DIRECTED BY THE ASSIGNOR ABOVE.
 
 
 

--------------------------------------------------------------------------------

 
 